DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 5/17/2022. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of 32/845,211, filed 5/8/2019. The assignee of record is Fox Factory, Inc. The listed inventor(s) is/are: GALASSO, Mario; ALLINGER, Wesley E.; HAUGEN, David M.; KASWEN, Robert David; FITZSIMMONS, Mark Stephen.
Response to Arguments
Applicant’s arguments filed 5/17/2022 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
i. a virtual activity tracker configured to obtain virtual activity performance data 
ii. a virtual world database configured to store said virtual activity performance data
iii. a real world activity tracker configured to obtain real world activity performance data
iv. virtual world activity convertor configured to convert said real world activity performance data 
in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 & 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (US 20140188009 A1, published 7/3/2014; hereinafter Lan) in view of Dubach et al. (US 20180293796 A1, published 10/11/2018; hereinafter Dub).
For Claim 1, Lan teaches a system comprising: a virtual world environment (Lan please see screen shot of Fig. 15 below:

    PNG
    media_image1.png
    430
    665
    media_image1.png
    Greyscale

) comprising: 
a virtual activity tracker configured to obtain virtual activity performance data for an activity performed by a user in said virtual world environment (Lan ¶ 0071 The user may be asked to perform actions to determine their movement limitations, such as reaching to determine range of motion and/or weight shifting to determine a user's balance. This may be performed by tracking the user's limb and trunk movements and comparing the movement of the limbs in relation to trunk movement.); and 
a virtual world database configured to store said virtual activity performance data in a virtual profile of said user (Lan ¶ 0073 These metrics--referred to as calibrations--may be saved by the application in a database
Lan ¶ 0172 This calibration screen may allow the user to save and store a specific individualized profile to meet the needs of players with different levels of ability and different rehabilitation goals); 
a real world activity tracker configured to obtain real world activity performance data for a real world activity performed by said user and store said real world activity performance data in a real world data file (Lan ¶ 0072-0073 [0072] A user's movement limitations may be quantified as metrics which are provided by the input device. For example, locations in 3D space of the user's range of limb and trunk motion may be quantified using a Microsoft Kinect. Weight distribution as the user stands may be tested using a Wii Fit Balance Board.
[0073] These metrics--referred to as calibrations--may be saved by the application in a database, either locally or remotely.
Lan ¶ 0098 skeletal information of the tracked user may be appended to a text file
Lan ¶ 0102 The game-play data may be recorded throughout the task/game/session and saved to a file on the computer. The data collected during game play can be used to alter the tasks/games in real time or in subsequent sessions. The data collected during game play may be saved within a database and analyzed to provide detailed feedback on performance.); and 
a real world activity to virtual world activity convertor configured to 
convert said real world activity performance data into an amount of converted virtual activity performance data (Lan ¶ 0125 [0125] a. Convert the Exercise constraints and measurements into computer data); and 
add said converted virtual activity performance data to said virtual profile of said user (Lan ¶ 0127-0132 [0124] 3. Create the player's Calibration [0125] a. Convert the Exercise constraints and measurements into computer data [0126] i. i.e.g. create a ranges of 3d points that describe correct movement [0127] ii. define the points the player might have to reach [0128] iii. define the balance the player must maintain [0129] b. Create a Calibration [0130] i. identify the player's threshold for each one of those constraints [0131] ii. save that information in a file [0132] iii. save correct points or a range of points that constitute correct motion).
Lan does not explicitly teach wherein said real world activity performance data is obtained as said user transports said real world activity tracker;
However, Dub teaches wherein said real world activity performance data is obtained as said user transports said real world activity tracker (Dub ¶ 0006 while the user is walking down a street, a display of the houses of the street in the style of an earlier decade
Please see screenshot of Dub Fig. 5 below, thank you:

    PNG
    media_image2.png
    649
    541
    media_image2.png
    Greyscale

)
Dub and Lan are analogous art because they are both related to virtual environments.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the AR techniques of Dub with the system of Lan to  guiding a user to a virtual object and a corresponding guiding device (Dub ¶ 0002).
For Claim 2, Lan-Dub teaches the system of Claim 1, wherein said real world activity to virtual world activity convertor is configured to provide a one-to-one conversion of said real world activity performance data as said amount of converted virtual activity performance data (Lan ¶ 0124-0132 [0124] 3. Create the player's Calibration [0125] a. Convert the Exercise constraints and measurements into computer data [0126] i. i.e.g. create a ranges of 3d points that describe correct movement [0127] ii. define the points the player might have to reach [0128] iii. define the balance the player must maintain [0129] b. Create a Calibration [0130] i. identify the player's threshold for each one of those constraints [0131] ii. save that information in a file [0132] iii. save correct points or a range of points that constitute correct motion).
For Claim 3, Lan-Dub teaches the system of Claim 1, wherein said real world activity to virtual world activity convertor is configured to provide a tiered conversion of said real world activity performance data to said amount of converted virtual activity performance data (Lan ¶ 0127-0132 [0124] 3. Create the player's Calibration [0125] a. Convert the Exercise constraints and measurements into computer data [0126] i. i.e.g. create a ranges of 3d points that describe correct movement [0127] ii. define the points the player might have to reach [0128] iii. define the balance the player must maintain [0129] b. Create a Calibration [0130] i. identify the player's threshold for each one of those constraints [0131] ii. save that information in a file [0132] iii. save correct points or a range of points that constitute correct motion).
For Claim 4, Lan-Dub teaches the system of Claim 3, wherein said tiered conversion is based on a metric of said user, said metric selected from the group consisting of: an initial fitness level, a goal (Please see Lan ¶ 0080-0086 in addition to the below citation, thank you), and a virtual world setting (Lan ¶ 0072-0075 [0072] A user's movement limitations may be quantified as metrics which are provided by the input device. For example, locations in 3D space of the user's range of limb and trunk motion may be quantified using a Microsoft Kinect. Weight distribution as the user stands may be tested using a Wii Fit Balance Board
[0073] These metrics--referred to as calibrations--may be saved by the application in a database, either locally or remotely.
[0074] A calibration may be set by the user remaining at a limit of their movement range for a pre-determined time, such as for 2 seconds. This may trigger the current data from the input device in this extreme position to be saved as a calibration point.
[0075] Several calibrations may be saved for each user to accommodate different user goals under different circumstances, such as while seated, standing, and/or with additional rehabilitation tasks.
Lan ¶ 0205 [0205] Within the game, the player may calibrate their range of motion or may calibrate a required task difficulty (in standing or sitting with their feet on the board, using their hands on the board, a range of other positions, such as by using foam mats and/or fit balls).).
For Claim 9, Lan-Dub teaches the system of Claim 1, wherein said virtual world environment further comprises: an information generator configured to provide performance information to said user (Lan Fig. 18F screenshot below

    PNG
    media_image3.png
    448
    568
    media_image3.png
    Greyscale

), said performance information based on said virtual activity performance data in said virtual profile of said user (Lan ¶ 0126 [0126] i. i.e.g. create a ranges of 3d points that describe correct movement).

For Claim 10, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 11, Lan-Dub teaches the method of Claim 10, further comprising: providing a performance evaluation to said user (Lan ¶ 0062 [0062] The test results may include raw data of signals sent from an input device and the user performance within the game environment as it relates to the game scenario. The user, trainer, clinician, or third party may use the test results to evaluate the user's progress within and across sessions and to gain more quantitative information about the user's condition. The information from the test results may be used within the application to adjust the difficulty level automatically (based on a predefined set of criteria defined by the user and/or clinician/third party).), said performance evaluation comprising: 
an analysis of said virtual activity performance versus said real world activity performance (Lan ¶ 0062 gain more quantitative information about the user's condition.
Please also see screen shot of Figs. 7A-7C below and related description, thank you

    PNG
    media_image4.png
    513
    747
    media_image4.png
    Greyscale

	Lan ¶ 0101 [0101] FIGS. 7A-C illustrate graphs of example joint trajectories. The replay may also contain the graphics of all joint trajectories, as shown in FIGS. 7A-C. These two visualization features may assist clinicians to evaluate the performance of patients' motor behavior. The program may calculate maximum speed and acceleration of patient hand movement as the quantitative features to represent the performance of the movement. The program may also compute the orientation between upper-arm and forearm and track the distances between human subject's torso and limbs or their hips and elbows to validate the task. For example, when the patient reaches the object, clinicians may want to know if the human subject extends their hand to hit the object or used another way to reach the target. By searching the database, the history of the calibration results and quantitative features may be obtained, through which clinicians, trainers and/or the human subject may evaluate the human subject's performance.); and 
a performance review based on said analysis and provided to said user in said virtual world environment (Lan ¶ 0195 [0195] FIG. 18A-18G illustrate an example of a series of performance feedback. Light dotted areas may indicate correct movement location. The dark areas may indicate incorrect movement location. When the user has their body positioned incorrectly, the system may provide real time feedback, such as in the top right hand corner and using text in the center of the screen to instruct the user how to change their performance).
For Claim 12, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 13, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 
For Claim 14, the claim is substantially similar to claim 6 and therefore is rejected for the same reasoning set forth above. 
For Claim 15, Lan-Dub teaches the method of Claim 10, further comprising: providing recommendations regarding appropriate component selection for improved performance of said real world activity (Lan ¶ 0052 [0052] Games used for exercise and rehabilitation may focus on specific movement goals and provide appropriate feedback to the user. The feedback may provide the player with useful information about their actions and improve and motivate skill acquisition, without reducing player morale. To accomplish this, the appropriate movements may be tracked, recorded, and analyzed. The level of challenge of the task may be changed by the player, trainer, or therapist to allow the game to be challenging enough to motivate users to improve, but easy enough for the task to be performed. These criteria may be integrated into games in the exercise, rehabilitation and game design fields
Lan ¶ 0091 Improved 3D Sensing Tracking within Applications May be Effectuated by Using Devices Such as Microsoft Kinect and/or Primesense Hardware.).
For Claim 16, Lan-Dub teaches the method of Claim 15, further comprising: adding said component selection to a simulation in said virtual world environment (Lan ¶ 0091 Improved 3D Sensing Tracking within Applications May be Effectuated by Using Devices Such as Microsoft Kinect and/or Primesense Hardware); obtaining virtual activity performance data for another activity performed by said user with said simulation in said virtual world environment (Lan ¶ 0092 [0092] Smoothing: The position of all joints tracked by the Microsoft Kinect may be collected and imported into rehabilitation applications through an external dll. Before applying data to objects within the rehabilitation application, a smoothing procedure may be applied to handle cases of tracking loss. For example, the Microsoft Kinect provides a confidence value for each tracked joint position. Whenever this confidence value indicates that the position of a joint has not been tracked confidently in the current processing frame (i.e. confidence=0), the position of the tracked joint may not be updated. Instead, the last tracked position with a high level of confidence may be used until a new location is obtained at a high confidence level. This procedure may avoid inappropriate behavior of virtual limbs and the unwanted activation of game mechanics associated with such movement.); and providing an evaluation of said virtual activity performance data to said user (Lan ¶ 0092 [0092] Smoothing: The position of all joints tracked by the Microsoft Kinect may be collected and imported into rehabilitation applications through an external dll. Before applying data to objects within the rehabilitation application, a smoothing procedure may be applied to handle cases of tracking loss. For example, the Microsoft Kinect provides a confidence value for each tracked joint position. Whenever this confidence value indicates that the position of a joint has not been tracked confidently in the current processing frame (i.e. confidence=0), the position of the tracked joint may not be updated. Instead, the last tracked position with a high level of confidence may be used until a new location is obtained at a high confidence level. This procedure may avoid inappropriate behavior of virtual limbs and the unwanted activation of game mechanics associated with such movement.).
For Claim 17, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 18, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 
For Claim 19, the claim is substantially similar to claim 11 and therefore is rejected for the same reasoning set forth above. 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan-Dub in view of Noyes (US 20150094134 A1, published 4/2/2015; hereinafter Noy).
For Claim 5, Lan teaches the system of Claim 1, Lan does not explicitly teach wherein said addition of said amount of converted virtual activity performance data to said virtual profile of said user is configured to cause a reward to be provided to said user.
However, Noy teaches wherein said addition of said amount of converted virtual activity performance data to said virtual profile of said user is configured to cause a reward to be provided to said user (Noy ¶ 0037 each redeemable consumer reward contained in the redeemable rewards list 60 includes a redemption rate that is indicative of an equivalent value of virtual game credits associated with the corresponding redeemable consumer reward. The redemption rate may be, for example, an amount of equivalent game credits, a ratio of reward points to game credits, a percentage of game credits, and/or any suitable rate for use in determining an amount of game credits as a function of a consumer reward).
Noy and Lan-Dub are analogous art because they are both related to virtual environments.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the reward techniques of Noy with the system of Lan-Dub to retain consumer interest and entice retail customers to purchase goods and/or services being offered by the corresponding commercial retail establishments (Noy ¶ 0003).
For Claim 6, Lan-Dub-Noy teaches the system of Claim 5, wherein said reward is selected from the group consisting of: a number of reward points, a virtual upgrade, an opportunity to enter/use a video game with an advantage, a discounted offer for a product, an invitation to a virtual event, and an invitation to a real world event (Noy ¶ 0037 The plurality of redeemable consumer rewards 64 may include, for example, a grocery store reward 66, a retail store reward 68, a restaurant reward 70, and a gasoline reward 72. Each consumer reward includes information indicative of a commercial establishment associated with the reward, a type of reward, and amount of reward, and a redemption rate associated with the reward.).

Claims 7-8, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan-Dub in view of Cox et al. (US 8620730 B2, published 12/31/2013; hereinafter Cox).
For Claim 7, Lan-Dub teaches the system of Claim 1, Lan-Dub does not explicitly teach wherein said virtual world environment further comprises: a product recommendation generator configured to provide a recommendation for a real world product to said user.
However, Cox teaches wherein said virtual world environment further comprises: a product recommendation generator configured to provide a recommendation for a real world product to said user (Cox Claim 1 A computer program product including a simulation engine for implementing a virtual world, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that executes to perform virtual world operations, the operations comprising: providing, for an advertising user, an association of product information for a product with a texture of an object assigned to the advertising user; rendering, by the simulation engine, the product information with the texture of the object to be observable by interacting users in the virtual world when the texture of the object presenting the product information is within an observable range of avatars of the interacting users; in response to the simulation engine rendering the product information with the texture of the object within the observable range of the avatars of the interacting users, updating tracking information for the advertising user by incrementing a number of observations for the product, wherein the texture of the object is within the observable range of the avatars of the interacting users when rendered in viewers of the users manipulating the avatars in the virtual world; and providing the tracking information including the number of observations of the product generated for the advertising user for use in determining rewards to assign to the advertising user for promoting the product.).
Cox and Lan-Dub are analogous art because they are both related to virtual environments.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the reward techniques of Noy with the system of Lan-Dub to allow the users, through their virtual world avatar, to browse the latest and innovative products through the virtual world store (Cox Col 1 Lines 45-47).
For Claim 8, Lan-Dub-Cox teaches the system of Claim 7, wherein said virtual world environment further comprises: a product simulator configured to allow said user to virtually test said real world product recommended by said product recommendation generator (Cox Claim 1 A computer program product including a simulation engine for implementing a virtual world, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that executes to perform virtual world operations, the operations comprising: providing, for an advertising user, an association of product information for a product with a texture of an object assigned to the advertising user; rendering, by the simulation engine, the product information with the texture of the object to be observable by interacting users in the virtual world when the texture of the object presenting the product information is within an observable range of avatars of the interacting users; in response to the simulation engine rendering the product information with the texture of the object within the observable range of the avatars of the interacting users, updating tracking information for the advertising user by incrementing a number of observations for the product, wherein the texture of the object is within the observable range of the avatars of the interacting users when rendered in viewers of the users manipulating the avatars in the virtual world; and providing the tracking information including the number of observations of the product generated for the advertising user for use in determining rewards to assign to the advertising user for promoting the product.).
For Claim 20, the claim is substantially similar to claim 8 and therefore is rejected for the same reasoning set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov. If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446